Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 1 of 22

Exhibit B
Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 2 of 22

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7
ART VAN FURNITURE, LLC, et al.,! ; Case No. 20-10553 (CSS)
}
Debtors. ) (Jointly Administered)
; Re: Docket No. 401

 

ORDER GRANTING MOTION OF ALFRED T. GIULIANO,

CHAPTER 7 TRUSTEE, TO: (A) APPROVE AGREEMENT WITH AMERICAN
SIGNATURE, INC. AND AUTHORIZE SALE OF ASSETS AT TWO STORE
LOCATIONS, AND TO SELL ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
ENCUMBRANCES, AND INTERESTS; (B) GRANTING RELATED RELIEF

Upon consideration of the motion (the “Motion”)*
filed by Alfred T. Giuliano, chapter 7 trustee (the “Trustee”), to the estate of the

 

above-captioned debtors (the “Debtors”), seeking an order (this “Order”): (a) approving the

 

Trustee’s entry into a letter agreement (the “A greement”),? attached to this Order as Exhibit 1,
by and between the Trustee and American Signature, Inc. or its designee. (“Agent”) to take
possession, but not ownership, of merchandise (the “Merchandise’’) at two of the Debtors’ stores
located at O’Fallen, Missouri and Frederick, Maryland and to sell such Merchandise free and
clear of all liens, claims, encumbrances, and interests; and (b) granting related relief, as more
fully described in the Motion; it appearing that the relief requested is in the best interests of the
Debtors’ estates, their creditors and other parties in interest; the Court having jurisdiction to
consider Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’ servi
ce address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.+

2 Capitalized terms not defined herein retain the meaning assigned to them in the Motion.+

3 A copy of the Agreement is attached as Exhibit 1 to this Order.

 

DOCS_DE:228383-8228383.10 05233/003
Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 3 of 22

Amended Standing Order of Reference from the United States District Court for the District of
Delaware, dated February 29, 2012, and the Court having the power to enter a final order
consistent with Article III of the United States Constitution; eeesiemunh of the Motion and the
relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); venue being
proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; notice of the Motion having
been adequate and appropriate under the circumstances; and a hearing on the Motion having been
held by this Court; and after due deliberation and sufficient cause appearing therefor:

THE COURT HEREBY FINDS AND DETERMINES THAT:

 

A. Jurisdiction, Final Order, Immediate Implementation and Statutory Bases

E: This Court has jurisdiction to hear and determine the Motion pursuant to
28 U.S.C. §§ 157(b)(1) and 1334(a) and the Amended Standing Order of Reference from the
United States District Court for the District of Delaware, dated February 29, 2012. This Court
may enter a final order consistent with Article III of the United States Constitution. This is a core
proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N) and (O). Venue is proper in this District
and in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

2, This Order constitutes a final order within the meaning of 28 U.S.C. §
158(a). Notwithstanding Bankruptcy Rule 6004(h), and to any extent necessary under
Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as made
applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason for
delay in the implementation of this Order, and expressly directs entry of judgment as set forth

herein.

4 The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. All
findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the Motion and
the Sale are hereby incorporated herein to the extent not inconsistent herewith. To the extent that any of the
following findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the
following conclusions of law constitute findings of fact, they are adopted as such.

DOCS_DE:228383-8228383 10 05233/003 2
Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 4 of 22

3. The statutory bases for the relief requested in the Motion and entry of this
Order are sections 105(a), 363(b), (f) and (m), of the Bankruptcy Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”), Rules 2002(a)(2), 6004, and 9014 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”), and Rule 6004-1 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

 

Rules”).

4, On March 8, 2020 (the “Petition Date”), each of the Debtors commenced a
case under chapter 11 of the Bankruptcy Code. The cases are being jointly administered pursuant
to Bankruptcy Rule 1015(b).

5s On April 6, 2020, the Court entered an order converting the chapter 11
cases to chapter 7 [Docket No. 263] effective April 7, 2020 (the “Conversion Date”), and Alfred
T. Giuliano was appointed as the chapter 7 trustee [Docket No. 264].

B. Notice of the Motion and Agreement

6. Actual written notice of relief requested in the Motion (the “Notice”) and

 

hearing on approval of the Agreement has been afforded to all known interested entities,
including the following parties. Evidence of service of the Notice is set forth in the Certificate
of Service filed on May 1, 2020 [Docket No. 420]. Adequate and sufficient notice of the Motion,
the Agreement, and the transactions contemplated thereby has been provided in accordance with
the Bankruptcy Code and Bankruptcy Rules.

ie The disclosures made by the Trustee concerning the Agreement were
good, complete and adequate.

i Approval of the Agreement

DOCS_DE:228383-8228383.10 05233/003 3
Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 5 of 22

8. The Agreement represents a fair and reasonable offer to sell the
Merchandise under the circumstances of these cases. Approval of the Motion and the Agreement
and the consummation of the transactions contemplated thereby are in the best interests of the
Debtors’ estates, creditors and other parties in interest.

9. The Trustee has demonstrated a good, sufficient and sound business
purpose and justification entry into the Agreement.

10. Pursuant to Bankruptcy Rule 6004(f) and Local Rule 6004-1 1(b)(iv)(D),
entry into the transaction with Agent per the terms of the Agreement is hereby approved and a
public auction is not necessary.

11. Agent is not an “insider” of any of the Debtors, as that term is defined in
Bankruptcy Code section 101(31).

12. The Agreement was negotiated, proposed and entered into by the Trustee
and Agent without collusion, in good faith and from arm’s-length bargaining positions.

13. The Trustee and his professionals have complied, in good faith, with the
requirements under the Bankruptcy Code, Bankruptcy Rules, and Local Rules in all respects.
D. No Fraudulent Transfer

14. The consideration to be provided by Agent pursuant to the Agreement, (a)
is fair and reasonable, (b) is the highest and best offer to sell the Merchandise and (c) constitutes
reasonably equivalent value and fair consideration (as those terms are defined in each of the
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act and Bankruptcy Code
section 548) under the laws of the United States, any state, territory, possession or the District of

Columbia.

DOCS_DE:228383-8228383 10 05233/003 4
Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 6 of 22

15. | The Agreement was not entered into for the purpose of hindering,
delaying, preferring, or defrauding creditors under the Bankruptcy Code or under the laws of the
United States, any state, territory, possession, or the District of Columbia. Neither the Trustee
nor Agent entered into the transactions contemplated by the Agreement fraudulently for the
purpose of statutory and common law fraudulent conveyance and fraudulent transfer claims.

E. Validity of Transfer

16. | The Merchandise constitutes property of the Debtors’ estates and title
thereto is vested in the Debtors’ estates within the meaning of section 541(a) of the Bankruptcy
Code. Until the Merchandise is sold by Agent, title to the Merchandise shall remain with AVF.

17. The Trustee and each Debtor has full corporate or limited liability
company, as applicable, power and authority to execute and deliver Agreement and all other
documents contemplated thereby. No consents or approvals, other than those expressly provided
for in the Agreement are required for the Trustee to consummate the Agreement and the
transactions contemplated thereby.

F. Section 363(f) is Satisfied

18. The conditions of section 363(f) of the Bankruptcy Code have been
satisfied in full; therefore, Agent may sell the Merchandise free and clear of any Lien or other
interest in the Merchandise.

19. Subject to the terms and conditions of this Order, Agent may sell the
Merchandise in accordance with the Agreement free and clear of all Liens, Claims,
Encumbrances, and Interests in or against the Debtors, their estates or any of the Merchandise
because, in each case, one or more of the standards set forth in section 363(f)(1)-(S) of the

Bankruptcy Code has been satisfied. Those holders of Liens, Claims, Encumbrances, and

DOCS_DE:22$383-$228383 10 05233/003 5
Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 7 of 22

Interests in or against the Debtors, their estates or any of the Merchandise who did not object, or
who withdrew their objections, to the Motion are deemed to have consented thereto pursuant to
section 363(f)(2) of the Bankruptcy Code. Subject to the terms and conditions of this Order,
those holders of such Liens, Claims, Encumbrances, and Interests who did object fall within one
or more of the other subsections of section 363(f) of the Bankruptcy Code and are adequately
protected by having their Liens, Claims, Encumbrances, and litetesty, if any, in each instance in
or against the Debtors, their estates or any of the Merchandise, attach to the cash-preceeds;tfany,
ofthe SaleA VE Share ultimately attributable to the Merchandise in which such creditor alleges
an interest, in the same priority, with the same validity, force and effect that such creditor had as
of the Petition Date, subject to any claims and defenses the Trustee and the Debtors’ estates may
possess with respect thereto.
G. Compelling Circumstances for Immediate Approval

20. Good and sufficient reasons for approval of the Agreement have been
articulated. The relief requested in the Motion is in the best interests of the Debtors’ estates,
creditors and all other parties in interest. The Trustee has demonstrated both (a) good, sufficient
and sound business purposes and justifications and (b) compelling circumstances approval of the
Agreement pursuant to section 363(b) of the Bankruptcy Code before, in that, among other
things, the immediate implementation of this Order and consummation of the Agreement is
necessary both to preserve and maximize the value of the Debtors’ assets for the benefit of the
Debtors, their estates, their creditors and all other parties in interest, and the sales will provide
the means for the Trustee to maximize creditor recoveries.

Dit To maximize the value of the Merchandise, it is essential that the

transaction occurs within the time constraints set forth in the Agreement.

DOCS_DE:228383-8228383.10, 05233/003 6
Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 8 of 22

22. Given all of the circumstances of the Debtors’ chapter 7 cases and the
adequacy and fair value being provided, entry into the Agreement constitutes a reasonable and
sound exercise of the Trustee’s business judgment and should be approved.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
A. General Provisions

23. The relief requested in the Motion is granted and approved, and the
Agreement is hereby approved as set forth therein.

24. All objections and responses to the Motion, including all reservations of
rights included therein that have not been overruled, withdrawn, waived, settled, continued, or
resolved, are hereby overruled and denied

25. The form and manner of notice of the Motion and the proposed sale or
sales under the Agreement is hereby approved as providing good and sufficient notice to all
creditors and parties in interest pursuant to Bankruptcy Rule 2002.

B. Approval of the Agreement

26, The terms of the Agreement and all other ancillary documents, and all of
the terms and conditions thereof, and the transactions contemplated thereby, are hereby
authorized and approved as set forth herein.

27. Pursuant to sections 363(b) and 363(f) of the Bankruptcy Code, the
Trustee is authorized and empowered to take any and all actions necessary or appropriate to (a)
consummate the Agreement pursuant to and in accordance with the terms and conditions thereof
and this Order and (b) execute and deliver, perform under, consummate, implement and fully
consummate the transactions contemplated by the Agreement, and such other additional

instruments and documents as are necessary.

DOCS_DE:228383-$228383.10 05233/003 7
Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 9 of 22

28. This Order shall be binding in all respects upon the Trustee, the Debtors,
their estates, all creditors of, and holders of equity interests in, any Debtor, any holders of Liens,
Claims, Encumbrances, and Interests or other interests in or against or on all or any portion of the
Merchandise (whether known or unknown), Agent and all successors and assigns of Agent, other
parties-in-interest and successor trustees, if any, subsequently appointed in any of the Debtors’
chapter 7 cases or dismissal of any of the Debtors’ chapter 7 cases. This Order and the
Agreement shall inure to the benefit of the Debtors, their estates and creditors, Agent and the
respective successors and assigns of each of the foregoing.

Cc. Possession of the Merchandise and Consignment

29.  AVF’s estate shall retain ownership in all of the Merchandise until such
Merchandise is sold to third parties pursuant to the Agreement. Pursuant to the terms of the
Agreement, Agent is entitled to take possession, but not ownership, of the Merchandise, as a
consignment. Such consignment by the Trustee, on behalf of AVF’s estate, shall be perfected in
all respects (“Consignment Lien”) without the need to file any additional documents or financing
statement under the Uniform Commercial Code or any other applicable law. No lien or other
security interest shall attach to the Merchandise other than the Consignment Lien and the liens of
Wells Fargo. Following the sale of the Merchandise by Agent, the Consignment Lien and the
liens of Wells Fargo shall attach only to the AVF Share (as defined in the Agreement) and not to
any other portion of the Proceeds.

30. Except as otherwise expressly provided in the Agreement and the terms of
this Order, the Merchandise shall be sold by Agent free and clear of all Liens, Claims,
Encumbrances, and Interests or other interests, including, without limitation, the following: all

mortgages, restrictions (including, without limitation, any restriction on the use, voting rights,

DOCS_DE;228383-8228383 10 05233/003 8
Case 20-10553-CSS Doc477-2 Filed 05/08/20 Page 10 of 22

transfer rights, claims for receipt of income or other exercise of any attributes of ownership),
hypothecations, charges, indentures, loan agreements, instruments, leases, licenses, options,

deeds of trust, security interests, equity interests, conditional sale rights or other title retention
agreements, pledges, judgments; demands, rights of first refusal, consent rights, offsets, contract
rights, rights of setoff, recoupment rights, rights of recovery, reimbursement rights, contribution
claims, indemnity rights, exoneration rights, product liability claims, alter-ego claims,
environmental rights and claims (including, without limitation, toxic tort claims), labor rights and
claims, employment rights and claims, pension rights and claims, tax claims, regulatory
violations by any governmental entity, decrees of any court or foreign or domestic governmental
entity, charges of any kind or nature, debts arising in any way in connection with any agreements,
acts, or failures to act, reclamation claims, obligation claims, demands, guaranties, option rights
or claims, rights, contractual or other commitment rights and claims, rights of licensees or
sublicensees under section 365(n) of the Bankruptcy Code or any similar statute, claims with
respect to Excluded Liabilities and all other matters of any kind and nature, whether known or
unknown, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,
recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or
non-contingent, liquidated or unliquidated, matured or unmatured, material or non-material,
disputed or undisputed, whether arising prior to or subsequent to the commencement of the
chapter 7 cases, and whether imposed by agreement, understanding, law, equity or otherwise,
including claims otherwise arising under any theory, law or doctrine of successor liability or
related theories (all of the foregoing collectively being referred to in this Order as “Liens, Claims,
Encumbrances, and Interests”, and, as used in this Order, the term Claims includes, without

limitation, any and all “claims” as that term is defined and used in the Bankruptcy Code,

DOCS_DE:228383-8228383.10 05233/003 9
 

Case 20-10553-CSS Doc477-2 Filed 05/08/20 Page 11 of 22

including section 101(5) thereof), with all such Liens, Claims, Encumbrances, and Interests_

 

alleges an interest, in the same priority, with the same validity, force and effect that such creditor

 

31. If any person or entity that has filed statements or other documents or

agreements evidencing Liens, Claims, Encumbrances, and Interests in or against all or any
portion of the Merchandise (each, a “Lien Registration Document”) shall not have delivered to
the Trustee prior to the Closing, in proper form for filing and executed by the appropriate parties,
termination statements, instruments of satisfaction, releases of liens and easements, and any other
documents (each, a “Lien Termination Document”) necessary for the purpose of documenting the
release of all Liens, Claims, Encumbrances, and Interests which the person or entity has or may
assert with respect to all or any portion of the Merchandise, the Trustee is hereby authorized and
Agent is hereby authorized, to request that such parties execute and file Lien Termination
Documents with respect to the Merchandise.

32. Any Merchandise subject to the trademark infringement allegations
asserted by JoFran Sales, Inc, will be caused by the Trustee to be disposed of and shall not be
transferred to Agent, and subject to further order of the Court. shall be removed from the stream.
of commerce and shall not be resold, transferred for sale, or otherwise continue in the stream of.
commerce, other than as agreed between Jofran Sales. Inc. and the Trustee. The Trustee shall
use commercially reasonable efforts to clearly identify any such Merchandise to Agent.

33. Any FF&E, Merchandise or other assets remaining at the AVF Stores and

not removed within the timeframes set forth in the Agreement or otherwise within the time.

DOCS_DE:228383-8228383, 10 05233/003 10
 

Case 20-10553-CSS Doc477-2 Filed 05/08/20 Page 12 of 22

agreed upon by and among the Debtors, Agent.and the landlord of the MD Store (unless
extended by agreement among the Debtors, Agent and_the applicable landlord) is hereby deemed
abandoned pursuant to section 554 of the Bankruptcy Code without Agent or the applicable.
landlord incurring liability to any person or entity._Notwithstanding the foregoing, the rights and_

claims of the landlord of the MD Store against the Debtors with respect to the abandonment of

hereby preserved pending resolution of the Motion of Wolf Furniture Enterprises Inc.//Frederick

 

of the Leases and Surrender Possession of the.

Premises Pursuant to 11 U.S.C. § 365(d) and for Other Related Relief [Docket No, 303],

 

34. Upon removal of the Merchandise from the AVF SteresMO Store or
abandonment thereof in accordance with the immediately preceding paragraph, the applicable
leaseslease for the AVF Steres-areMO Store is hereby rejected.

D. Payment Terms

35, The aggregate consideration for the Merchandise under the Agreement,
and payment terms thereof, is reasonable, fair, and appropriate in the circumstances of these
cases. The Proceeds shall be collected by Agent on behalf of the Trustee, and the Trustee is
authorized and directed to allow the distribution of the Proceeds, as set forth in the Agreement.

36. Ifthe Trustee and Agent are unable to resolve any dispute regarding
payment under the Agreement within 10 days, either party may request an expedited hearing
before the Court to resolve such dispute in accordance with the terms of this Order, with such
hearing to be held on no less than five (5) business days’ notice, subject to the Court’s
availability.

E. Prohibition of Actions Against Agent

DOCS_DE:228383-8228383. 10 05233/003 11
Case 20-10553-CSS Doc477-2_ Filed 05/08/20 Page 13 of 22

37. Except as expressly provided for in this Order or the Agreement, as
applicable, Agent shall not have any liability or other obligation of the Debtors arising under or
related to any of the Merchandise. Without limiting the generality of the foregoing, and except
as otherwise specifically provided herein or in the Agreement, Agent shall not be liable for any
Claims against the Debtors or any of their predecessors or affiliates, and Agent shall not have
successor or vicarious liabilities of any kind or character, including under any theory of antitrust,
environmental, successor or transferee liability, labor law, de facto merger, mere continuation or
substantial continuity, whether known or unknown as of the closing date, now existing or
hereafter arising, whether fixed or contingent, whether asserted or unasserted, whether legal or
equitable, whether liquidated or unliquidated, including liabilities on account of warranties,
intercompany loans and receivables between the Debtors, and any taxes arising, accruing or
payable under, out of, in connection with, or in any way relating to the Merchandise prior to the
closing.

38. Except as expressly provided for in this Order or the Agreement, all
persons and entities, including all debt holders, equity security holders, governmental, tax and
regulatory authorities, lenders, trade creditors, litigation claimants and other creditors, holding
Liens, Claims, Encumbrances, and Interests of any kind or nature whatsoever in or against all or
any portion of the Merchandise (whether legal or equitable, secured or unsecured, matured or
unmatured, contingent or non-contingent, liquidated or unliquidated, senior or subordinate),
arising under or out of, in connection with, or in any way relating to the Debtors, the
Merchandise, the Debtors’ business prior to the closing date or the transfer of the Merchandise to
Agent in accordance with the Agreement, hereby are forever barred from asserting against Agent,

its successors or assigns, their property or the Merchandise, such persons’ or entities’ Liens,

DOCS_DE:228383-8228383.10 05233/003 12
Case 20-10553-CSS Doc477-2_ Filed 05/08/20 Page 14 of 22

Claims, Encumbrances, and Interests in or against the Merchandise, including the following
actions: (a) commencing or continuing in any manner any action or other proceeding against
Agent, its successors, assets or properties; (b) enforcing, attaching, collecting or recovering in
any manner any judgment, award, decree, or order against Agent, its successors, or their assets or
properties; (c) creating, perfecting, or enforcing any lien or other claim against Agent, its
successors, its assets, or their properties; (d) asserting any setoff, right of subrogation, or
recoupment of any kind against any obligation due Agent or its successors; (e) commencing or
continuing any action, in any manner or place, that does not comply or is inconsistent with the
provisions of this Order or other orders of the Court, or the agreements or actions contemplated
or taken in respect thereof; or (f) revoking, terminating or failing or refusing to transfer or renew
any license, permit or authorization to conduct any of the businesses associated with the
Merchandise.

39. The consideration provided by Agent for the Merchandise under the
Agreement is fair and reasonable and may not be avoided under section 363(n) of the Bankruptcy
Code.
F. Other Provisions

40. | The AVF Share of the Proceeds from the sale of the Merchandise shall be
subject to the Second Interim Order (I) Authorizing the Debtors to Use Cash Collateral, (I)
Granting Adequate Protection to the Prepetition Secured Parties, (Ill) Modifying the Automatic
Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 372] and the
payment provisions of paragraph 12 thereunder.

41. Notwithstanding anything in this Order or the Agreement to the contrary:

(i) no rights under that certain (x) Vendor Buying Agreement between the Debtors and Tempur

DOCS_DE:228383-8228383. 10 05233/003 13
Case 20-10553-CSS Doc477-2 Filed 05/08/20 Page 15 of 22

Sealy International, Inc. and its subsidiaries and affiliates (collectively, “Tempur Sealy”), (y)
Multi-Line Retailer Agreement between the Debtors and Tempur Sealy, and (z) incentive
agreement between the Debtors and Tempur Sealy (collectively, as amended, the “Tempur Sealy
Agreements”) are being transferred to the Agent pursuant to this Order or the

PurchaseA greement; (ii) the Agent shall not be permitted to utilize, without the express
permission of Tempur Sealy, any intellectual property assets of Tempur Sealy including, but not
limited to, Tempur-Pedic®, Sealy® and Stearns & Foster® trade names and trademarks (the
“Tempur Sealy Marks”); provided, however, that the foregoing shall not (x) in any way preclude
Agent from selling any Merchandise that includes the Tempur Sealy Marks, or (y) obligate Agent
to remove any Tempur Sealy Marks from the Merchandise in connection with such sales or
otherwise; provided further, however, that Agent shall not be permitted to include Tempur Sealy
Marks in advertising or other promotions; (iii) Agent shall not be entitled to assert a claim
against Tempur Sealy for indemnification, warranties, rebates, or incentives that may otherwise
be due and owing to the Debtors pursuant to the Tempur Sealy Agreements; and (iv) Tempur
Sealy reserves all of its rights and remedies under the Tempur Sealy Agreements against the
Debtors and nothing in this Order or the Agreement shall abrogate Tempur Sealy’s rights under
the Tempur Sealy Agreements against the Debtors; provided that Tempur Sealy shall not be
entitled to assert any such rights against Agent or any purchaser of any Merchandise, the Debtors
shall not be entitled to assert any claim against Agent or any purchaser of any Merchandise in
connection with any assertion of rights by Tempur Sealy against the Debtors under the Tempur
Sealy Agreements and neither Agent nor any purchaser of any Merchandise shall have any
liability to any person or entity, including without limitation, Tempur Sealy and the Debtors,

under, or in connection with, the Tempur Sealy Agreements; provided, however, nothing herein.

DOCS_DE:228383-8228383,10 05233/003 14
 

Case 20-10553-CSS Doc477-2_ Filed 05/08/20 Page 16 of 22

 

fro 0 time to ti ne, the “SSB Ag reements’”) are being transferred to the Agent pursuant tc this

 

but not limited to, Beautyrest® trade names and trademarks of SSB (the “SSB Marks").
provided, however, that the foregoing shall not (x) in any way preclude Agent from selling any

 

Merchandise that includes the SSB Marks, or (y) obligate Agent to remove any SSB Marks trom
the Merchandise in connection with such sales or otherwise: provided further, however, that.
Agent shall not be permitted to include SSR Marks in advertising or other promotions (except as.
ave be ‘eed prior t_t'e date hereof (or as may be agreed after the date "ereo” betwee;
SSB and Agent): (iii) Agent shall not be entitled to assert a claim against SSB for
indemnification, warranties, rebates, or incentives that may otherwise be due and owing to the

Debtors pursuant to the SSB Agreements (if any): and (iv) SSB reserves all of its rights and.

 

 

that SSB shall not be entitled to assert any such rights against Agent or any purchaser of any.

DOCS_DE:228383-8228383, 10 05233/003 15
 

Case 20-10553-CSS Doc477-2 Filed 05/08/20 Page 17 of 22

   

(i) no rights under certain vendor agreemen

erta Restokraft Mattre “ ”

 
 
 

assets of
Serta (the “Serta Marks”); provided, however, that the foregoing shall not (x) in any way.
preclude Agent from selling anv Merchandise that includes the Serta Marks, or (y) obligate

Agent to remove any Serta Marks from the Merchandise in connection with such sales or
otherwise: provided further, however. that Agent shall not be permitted to include Serta Marks in
advertising or other promotions (except as may have been agreed prior to the date hereof (or as.

may be agreed after the date hereof) between Serta and Agent); (iii) Agent shall not be entitled to.
assert.a claim against Serta for indemnification. warranties, rebates. or incentives that may.

ements; and liv) Serta.

 
 

nothing in this Order or the Agreement shall abrogate Serta’s rights under the Serta Agreements.

Serta shall not be entitled to assert ay such rights against.

 

DOCS_DE:228383-$228383.10 05233/003 16
 

Case 20-10553-CSS Doc477-2 Filed 05/08/20 Page 18 of 22

Agent or any purchaser of any Merchandise, the Debtors shall not be entitled to assert any claim.

 

“tights by.

 

 

» shall have any liability to any person or entity, including without limitation, Serta

 

and the Debtors, under, or in connecti ided_ however, nothing.
herein is intended to exculpate the Agent or any purchaser of any Merchandise for any violation.

44. 42-During the term of the Agreement, Agent shall be authorized (on a
royalty-free basis) to use any business, trademarks or trade names of the Debtors in
advertisements and other promotional materials concerning the sale of the Merchandise.

45. 43-Any Merchandise to be sold pursuant to the Agreement that is in the
control or possession of third parties shall be promptly turned over to Agent in cooperation with
the Trustee. The Court retains jurisdiction over any Merchandise that is in the control or
possession of the third parties for the purposes of enforcing this Order.

46. 44—Pursuant to Bankruptcy Rules 7062, 9014, and 6004(h), this Order
shall be effective immediately upon entry and the Trustee and Agent are authorized to close the
Agreement immediately upon entry of this Order.

47.  45-No bulk sales law or any similar law of any state or other jurisdiction
applies in any way to the Agreement.

48.  46-The failure specifically to include any particular provision of the
Agreement in this Order shall not diminish or impair the effectiveness of such provision, it being

the intent of the Court that the Agreement is authorized and approved in its entirety; provided,

however, that this Order shall govern if there is any inconsistency between the Agreement

DOCS_DE:228383-8228383. 10 05233/003 17
 

Case 20-10553-CSS Doc477-2 Filed 05/08/20 Page 19 of 22

(including all ancillary documents executed in connection therewith) and this Order. Likewise,
all of the provisions of this Order are non-severable and mutually dependent.

49. 47-The Agreement and any related agreements, documents or other
instruments may be modified, amended or supplemented by the parties thereto and in accordance
with the terms thereof, without further order of the Court, provided that any such modification,
amendment or supplement does not have a material adverse effect on the Debtors’ estates.

50. 48 +The Court shall retain jurisdiction to, among other things, interpret,
implement, and enforce the terms and provisions of this Order and the Agreement, all
amendments thereto and any waivers and consents thereunder and each of the agreements
executed in connection therewith to which the Trustee is a party in accordance with the
Agreement, and to adjudicate, if necessary, any and all disputes concerning or relating in any way
to the Agreement, including retaining jurisdiction to (a) compel delivery of the Merchandise in
accordance with the Agreement; (b) interpret, implement and enforce the provisions of this
Order; and (c) protect Agent against any Liens, Claims, Encumbrances, and Interests in or against
the Debtors’ estates or the Merchandise of any kind or nature whatsoever, attaching to the
proceeds of the Sale under the Agreement_(other than the AVF Share in accordance with the.

oa Fave Orden.

51. 49-The Trustee is authorized to take all actions necessary to effectuate the
relief granted pursuant to this Order in accordance with the Motion.

52.  50-All time periods set forth in this Order shall be calculated in

accordance with Bankruptcy Rule 9006(a).

DOCS_DE:228383-8228383.10 05233/003 18
Case 20-10553-CSS Doc477-2 Filed 05/08/20 Page 20 of 22

EXHIBIT 1

Agreement

DOCS_DE:228383.$228383.10 05233/003 19
Case 20-10553-CSS Doc477-2 Filed 05/08/20 Page 21 of 22

Document comparison by Workshare 9.5 on Friday, May 08, 2020 3:43:56 PM
Input:

 

 

 

 

 

 

 

 

 

 

 

 

 

Pooumentp owerDocs:l/DOCS_DE/228383/8

Deseriotic DOCS_DE-#228383-v8-Art_Van_-_Motion_to_Approve_Transacti
P on_with_ ASI (O'Fallen, MO_and_Frederick, MD_Stores)

Boe PowerDoos:!/DOCS_DE/228383/10

iesariotig DOCS_DE-#228383-v1 0-Art_Van_-_Motion_to_Approve_Transact
P ion_with_ ASI (O'Fallen, MO_and_Frederick, MD_Stores)

Renderin Standard

g set

Legend:

Insertion.

Debio

Me : i f; 44-

 

Moved to.

 

Style change

 

Format change

 

Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

 

 

 

 

 

 

 

 

Statistics:

 

Count

 

Insertions 30
Deletions 1
Moved from
Moved to

Style change
Format changed

 

 

 

 

 

 

 

 

oO,OoO,O!]OI™N

 
Case 20-10553-CSS Doc 477-2 Filed 05/08/20 Page 22 of 22

 

Total changes 47 |

 
